In an action to recover a real estate broker’s commission, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated April 4, 2001, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted by the plaintiff Anthony Galano, Jr.
Ordered that the appeal by the plaintiff Deer Hunter Corp., doing business as AGJR Real Estate, is dismissed as abandoned; and it is further,
Ordered that the order is affirmed insofar as appealed from by the plaintiff Anthony Galano, Jr.; and it is further,
Ordered that the respondents are awarded one bill of costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the appellant Anthony Galano, Jr., failed to raise a triable issue of fact that he was a duly-licensed real estate broker at the time the claim for a commission allegedly accrued (see, Real Property Law § 442-d; Galbreath-Ruffin Corp. v 40th & 3rd Corp., 19 NY2d 354).
The plaintiffs do not argue in their brief that the complaint insofar as asserted by Deer Hunter Corp., doing business as AGJR Real Estate, should be reinstated, and accordingly, the appeal by that plaintiff is dismissed as abandoned. Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.